           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      PANAMA CITY DIVISION

KAREN DURDEN and
MICHAEL DURDEN,
      Plaintiffs,
v.                                                  Case No. 5:20-cv-106-AW-MJF
AIG PROPERTY CASUALTY
COMPANY,
     Defendant.
_______________________________/
                    SCHEDULING AND MEDIATION ORDER

      The court has considered the parties’ Rule 26(f) report (ECF No. 10). It is now

ORDERED:

      1.     The jury trial is set for the trial period that begins on April 14, 2021.

Any party with a conflict during that trial period must file a notice within 14 days of

entry of this order.

      2.     The deadline to complete discovery is extended to January 29, 2021.

      3.     The parties’ Rule 26(f) report (ECF No. 10) will control the matters it

addresses, except to the extent of any conflict with this order. On matters not

addressed in this order or the parties’ Rule 26(f) report, the Initial Scheduling Order

(ECF No. 3) remains effective.

      4.     Each party must supplement its Rule 26 disclosures promptly after a

supplement becomes necessary. See Fed. R. Civ. P. 26(e). Each party must

                                          1
supplement in time to ensure the opposing party is not prejudiced by any failure to

supplement immediately after the information was (or should have been) discovered.

      5.      The deadline for summary judgment motions is 21 days after the close

of discovery, but parties may file them earlier. It is rarely necessary to wait until the

end of all discovery. Local Rule 56.1 applies to summary judgment motions. In

addition, parties must follow these procedures for all summary judgment motions:

              a.    Parties must first file a notice listing exhibits to be filed in
                    support of (or in opposition to) summary judgment. The exhibits
                    themselves must be filed as attachments to the notice. (Exhibits
                    that cannot be filed on CM/ECF (e.g., video files) may be
                    submitted to the clerk.)

              b.    The filing party must then file the summary judgment motion (or
                    response) citing to the ECF number for each referenced exhibit,
                    along with the pertinent page number.

              c.    Any deposition transcript filed must be filed in text searchable
                    form.

      6.      Deadlines will be determined based on this order, other applicable

orders, and governing rules. Text in the clerk’s docket entries are for the clerk’s

internal use and are not controlling.

      7.      A separate order for pretrial conference (to be issued later) will set a

deadline for a pretrial attorney conference. That deadline will also be the deadline

for Rule 26(a)(3) disclosures. The deadline to object under Rule 26(a)(3) is seven

days later.



                                           2
      8.     Any motion in limine or other pretrial motion must be filed no later than

15 days before the pretrial conference. A response to any motion in limine or other

pretrial motion must be filed within the deadline set out in Local Rule 7.1(E), but

must also be filed no later than 5 days before the pretrial conference.

      9.     This case is referred to mediation. (Either party may move to abrogate

this requirement if there is good reason to do so.) The following procedures apply to

the mediation:

             a.    The parties may select a mediator by agreement. If the parties
                   have not agreed 21 days before the discovery deadline, the
                   plaintiff must immediately file a notice reporting their inability
                   to agree, and I will appoint a mediator.

             b.    Unless otherwise ordered or agreed, the parties must share
                   equally the mediator’s fee. They must pay in the manner the
                   mediator determines.

             c.    The deadline to mediate is 14 days after the close of discovery.
                   It may begin at any earlier time. Mediation may continue after
                   the deadline if the mediator determines, after substantial
                   mediation proceedings, that further mediation is warranted. The
                   mediator or a party must file a report within 14 days after
                   mediation ends indicating when mediation was conducted and
                   the outcome (that is, whether the case was settled or impasse was
                   declared). If the case is settled in full, the parties must notify the
                   court immediately.

             d.    Each party and an attorney for each represented party must attend
                   the mediation. A corporation, other organization, or
                   governmental entity—or government officer sued in his or her
                   official capacity—must attend through a representative having
                   full authority to settle the entire case without further consultation.
                   The mediator may waive the requirement that the attending
                   representative’s full authority to settle be without further

                                          3
          consultation. The parties may also waive the requirement by
          agreement. An Assistant United States Attorney may attend for
          the government.

     e.   If a party is insured, a representative of the insurer having full
          authority to settle without further consultation must attend,
          unless excused in advance on a motion showing good cause. The
          mediator may waive this requirement. The parties may also
          waive this requirement by agreement.

     f.   Everything said during mediation—other than the terms of any
          settlement agreement—is confidential and inadmissible as
          settlement negotiations.

     g.   Any settlement must immediately be reduced to writing in the
          mediator’s presence and must be signed by each party and an
          attorney for each represented party.

     h.   An attorney for each party must, within 14 days of the date of
          this order, consult with the party about the advantages (including
          savings of costs and attorney’s fees) and disadvantages of
          proceeding with mediation immediately. On a party’s motion,
          the court will consider ordering that mediation begin before the
          deadline in this order.

SO ORDERED on June 1, 2020.

                             s/ Allen Winsor
                             United States District Judge




                                4
